Citation Nr: 1724897	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

3.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1950 to July 1953 and from December 1954 to February 1961.

These appeals to the Board of Veterans' Appeals (Board) are from July 2010, May 2014, and March 2016 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2014, the Veteran had a personal hearing regarding the ratings assigned to his hearing loss and other issues not under consideration here.  In February 2015, the Board remanded the issue of his hearing loss for an updated VA examination.  Unfortunately, the examination report was not responsive to the Board's remand directives.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ) for a supplemental report.

Since the Board's remand, the Veteran has formally appealed claims for service connection for a low back disability and for SMC.  In his June 2015 VA Form 9, following the issuance of the statement of the case (SOC) pertaining to his back, he did not request a hearing.  However, on his October 2016 VA Form 9, following the SOC pertaining to his SMC claim, he did request a hearing.  He also noted that he was appealing his back, which the Board construes as a request for a hearing for this claim.  The claims pertaining to his back and to SMC are also REMANDED to the AOJ for a hearing to be scheduled.  
REMAND

The Veteran's claims must be remanded for additional development.

First, in regard to his claims for service connection for a low back disability and for SMC, the Veteran requested a personal hearing to be held via videoconferencing equipment.  See 38 C.F.R. §§ 3.103(a) and (c), 20.700.  These types of hearings are scheduled by the AOJ and must be remanded for that purpose.  38 C.F.R. § 20.704.

Second, the Board's February 2015 remand directive asked the VA examiner to interpret the results of a private September 2013 audiogram.  This was not completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, an updated hearing test shall also be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to schedule the Veteran for a hearing before a Veterans Law Judge to be held via videoconferencing equipment, concerning the issues of service connection for a low back disability and for SMC aid and attendance.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record.

2.  Contemporaneously, schedule the Veteran for an updated VA hearing loss examination.  The examiner is also asked to review and interpret the results of the September 2013 private audiogram, and provide an opinion on the level of severity shown.  All indicated studies and tests should be conducted.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

